UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB ý QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED: SEPTEMBER 30, 2007 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-23819 ————— WILSON HOLDINGS, INC. (Exact Name of Small Business Issuer as Specified in Its Charter) Nevada 76-0547762 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S Employer Identification No.) 8121 Bee Caves Rd., Austin, TX 78746 (Address of Principal Executive Offices) 512-732-0932 (Issuer's Telephone Number) Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter time period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for past 90 days. Yes
